Citation Nr: 0427883	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  00-22 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD), 
prior to March 2, 2004.

2.  Entitlement to an evaluation in excess of 70 percent for 
service-connected PTSD, from March 2, 2004.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU), prior to March 2, 2004.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1977, including service in Vietnam from August 1970 to June 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which declined to assign the 
veteran a disability rating in excess of 50 percent for PTSD, 
and also declined to award him TDIU.  The veteran had 
submitted his claim in July 2000.

The Board initially reviewed this matter June 2001, when it 
issued a decision that denied the veteran's claims.  
Thereafter, the veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
October 2001 Order, the Court vacated the Board's decision 
and remanded the appeal, consistent with an August 2001 
Motion for Remand and to Stay Proceedings filed by the 
Secretary of VA.  In doing so, the Court recognized the 
passage of the Veterans Claims Assistance Act of 2000 (VCAA) 
in November 2000, and its applicability to the pending 
appeal.  Moreover, the Court noted that certain VA treatment 
records needed to be secured for review in the matter.  

Thereafter, the Board remanded the appeal to the RO, 
directing that the identified VA records be obtained, and 
that the RO again review the claims.  In a May 2004 rating 
decision and supplemental statement of the case, the RO 
determined that the veteran was entitled to an increased 
evaluation for PTSD, at 70 percent, effective from March 2, 
2004.  The RO also decided that the veteran was entitled to 
TDIU as of March 2, 2004.  Because this was not a complete 
grant of the benefits sought on appeal, however, the matter 
was again returned to the Board for its appellate review.  To 
properly reflect the current status of the claim, the issues 
have been recharacterized as reflected on the title page.

The appeal is now REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.




REMAND

The Board finds that these claims require additional 
development prior to any further appellate review.  

The most recent medical reports of record, dated from August 
2001 to April 2004, reflect the veteran's treatment at the VA 
Medical Center (VAMC) in Muskogee, Oklahoma.  In August 2001 
and March 2002 treatment notes, it was reported that the 
veteran was also undergoing treatment with a private 
psychiatrist, Dr. Simple, in Tulsa, Oklahoma.  An October 
2001 notation revealed his referral to the VAMC by a mental 
health nurse at Laurette Psychiatric Hospital, after a five-
day stay in September 2001 following his ingestion of fly 
bait.  Further, the veteran reported in March 2002 that he 
attends bi-weekly sessions at the Cherokee Veterans Center in 
Tahlequah, Oklahoma, in order to avoid a relapse into 
substance abuse.  None of these records are contained in the 
claims file.  Therefore, the Board finds that the RO should 
contact the veteran and request that he provide sufficient 
contact information and authorization to obtain these 
records, as well as any other outstanding mental heath 
treatment records, that he would like to have VA consider in 
support of his appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).    

Additionally, a VA form in the claims file indicates that in 
September 1992, the veteran was admitted at the VAMC in 
Little Rock, Arkansas, for treatment of substance abuse.  The 
reports pertaining to this treatment, however, are not of 
record.  The Board finds that these VA records, as well as 
any continuing record of treatment for psychiatric disability 
received by the veteran at the VAMC in Muskogee, Oklahoma 
since April 2004, should be obtained for the pending appeal, 
if possible.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, the record reflects that since beginning 
treatment, mental health professionals have assigned a number 
of psychiatric diagnoses (or provisional diagnoses) to the 
veteran, often recorded simultaneously with his PTSD 
diagnosis, to include: passive-dependent personality; 
schizoaffective disorder; recurrent major depressive disorder 
with psychotic features; severe and recurrent major 
depression; depression secondary to life circumstances; and 
signs and symptoms of psychosis.   Because the veteran is 
only service-connected for PTSD, in rating this disability, 
it is important to medically ascertain, if possible, whether 
his psychiatric symptoms are related to PTSD or to another 
psychiatric disorder.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  Additionally, the Board observes that the 
veteran has not undergone a VA psychiatric examination since 
August 2000, and that such an examination, to determine the 
nature and severity of his PTSD, is necessary prior to final 
appellant consideration.  

Therefore, in order to give the veteran every consideration 
with respect to this appeal, it is the Board's opinion that 
further development is necessary.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify all outstanding 
records of mental health treatment for 
these claims, and should advise him that 
for any private providers, he needs to 
complete the necessary authorization for 
VA to request these records.  (The RO 
should further advise the veteran that he 
may obtain any such records on his own 
initiative and provide them to VA for 
review, and that he should provide to VA 
any such records now in his possession.)

Further, the RO should specifically 
request that the veteran provide 
information and signed authorizations 
concerning the following treatment (if he 
wants VA to obtain these records): 
- treatment in and around the period of 
August 2001 to March 2002 by a private 
psychiatrist, Dr. Simple, in Tulsa, 
Oklahoma;  
- a five-day hospital stay at Laurette 
Psychiatric Hospital, in and around 
September 2001; and
- treatment reported in March 2002, 
consisting of bi-weekly attendance at 
counseling sessions at the Cherokee 
Veterans Center in Tahlequah, Oklahoma.

For any records appropriately identified, 
and for which the veteran has signed an 
authorization, the RO should attempt to 
secure the records for the claims file.

2.  The RO should obtain the veteran's 
record of hospitalization for substance 
abuse at the VAMC at Little Rock, 
Arkansas, beginning in September 1992, as 
well as his current record of mental 
health treatment at the VAMC in Muskogee, 
Oklahoma, since April 2004.

3.  After the above development is 
complete and any additional evidence is 
added to the file, the RO should arrange 
for the veteran to undergo a psychiatric 
examination, to assess the nature and 
severity of the symptoms and degree of 
social and industrial impairment 
resulting from his PTSD from 
approximately July 1999 to the present.  
The claims file must be forwarded for 
review by the examiner in conjunction 
with the examination.  After review of 
the record, clinical evaluation of the 
veteran, and completion of any necessary 
testing, the examiner should, in addition 
to his or her current findings, provide 
answers to the following inquiries in his 
or her report:

a.  From approximately July 1999 to 
the present, what is the degree of 
functional impairment caused by 
PTSD, as opposed to any other mental 
disorder?  (If the examiner is 
unable to discern which symptoms are 
attributable to PTSD and which are 
attributable to another mental 
disorder, then he/she should 
indicate the same in the written 
report.)

b.  From approximately July 1999 to 
the present, what has been the 
effect of the veteran's PTSD, on its 
own, on his ability to obtain and 
maintain gainful employment?

The examiner must indicate his or her 
review of the claims file in the 
examination report, and should set forth 
a complete rationale for all opinions 
expressed and conclusions reached in this 
report. 

4.  After the above development is 
complete, then the RO should again review 
the case on the basis of the additional 
evidence.  If the RO is unable to grant 
the benefits sought on appeal their 
entirety, then it should furnish the 
veteran and his attorney with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




